999 So.2d 1063 (2009)
STATE of Florida, Petitioner,
v.
Kevin SLATTERY, Respondent.
No. SC07-231.
Supreme Court of Florida.
January 15, 2009.
Bill McCollum, Attorney General, Tallahassee, FL, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, FL, for Petitioner.
*1064 C. Michael Barnette, Daytona Beach, FL, for Respondent.
LEWIS, J.
We have for review Slattery v. State, 995 So.2d 515 (Fla. 5th DCA 2007), in which the Fifth District Court of Appeal certified a question of great public importance. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We stayed proceedings in this case pending our disposition of Martinez v. State, 981 So.2d 449 (Fla.2008). When our decision in Martinez became final, we issued an order directing the parties to show cause why we should not exercise jurisdiction, quash the Slattery decision, and remand for reconsideration in light of our decision in Martinez. Upon considering respondent's motion for remand and the petitioner's response to the order to show cause, we have determined to exercise jurisdiction.
We accordingly grant the motion and the petition for review in the present case. The decision under review is quashed, and this matter is remanded to the Fifth District Court of Appeal for reconsideration upon application of this Court's decision in Martinez.
It is so ordered.
QUINCE, C.J., WELLS, PARIENTE, CANADY, and POLSTON, JJ., and ANSTEAD, Senior Justice, concur.